Name: 91/349/EEC: Commission Decision of 17 June 1991 modifying the Decision 91/211/EEC concerning the establishment of the addendum to the Community support framework for the Community structural assistance for Portugal concerning the improvement of conditions for the processing and marketing of fishery and aquaculture products (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1991-07-16

 Avis juridique important|31991D034991/349/EEC: Commission Decision of 17 June 1991 modifying the Decision 91/211/EEC concerning the establishment of the addendum to the Community support framework for the Community structural assistance for Portugal concerning the improvement of conditions for the processing and marketing of fishery and aquaculture products (Only the Portuguese text is authentic) Official Journal L 191 , 16/07/1991 P. 0043 - 0043COMMISSION DECISION of 17 June 1991 modifying the Decision 91/211/EEC concerning the establishment of the addendum to the Community support framework for the Community structural assistance for Portugal concerning the improvement of conditions for the processing and marketing of fishery and aquaculture products (Only the Portuguese text is authentic) (91/349/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988, on the tasks of the Structural Funds, their effectiveness, and on the coordination of their activities between themselves and with the operations of the European Investment Bank and other existing financial investments (1), and in particular Article 8 (5), Having consulted the Standing Committee for the Fishing Industry and the Committee for the development and reconversion of the regions, Whereas the Commission approved on 11 March 1991 an addendum to the Community support framework for Community structural assistance for Portugal concerning the improvements of conditions for the processing and marketing of fishery and aquaculture products; Whereas the indicative financial plan of the Community support framework for Community structural assistance for Portugal was modified on 3 May 1991 by the decision of the monitoring committee moving a supplementary amount of ECU 20 million in favour of actions under objective 5 (a) for the procesing and marketing of fishery and aquaculture products; Whereas as a result it is necessary to adapt the addendum approved by the Commission on 11 March 1991, HAS ADOPTED THIS DECISION: Article 1 Article 2 of the Commission Decision 91/211/EEC of 11 March 1991 (2) is replaced by the following text: 'Article 2 The addendum to the Community support framework contains the following essential information: (a) a statement of the main priorities for joint action: 1. processing of fishery and aquaculture products; 2. marketing of fishery and aquaculture products; (b) an indicative financing plan specifying, at constant 1991 prices, the total cost of the priorities adopted for joint action by the Community and the Member State concerned, ECU 94 545 000 for the whole period, and financial arrangements envisaged for budgetary assistance from the Community, broken down as follows: (ECU millions) 1. processing of fishery and aquaculture products: 25 370 2. marketing of fishery and aquaculture products: 8 730 The resultant national financing requirement, approximately ECU 21 454 000 from the public sector and ECU 38 991 000 from the private sector, may be partially covered by Community loans from the European Investment Bank and the other loan instruments.' Article 2 This declaration of intent is addressed to the Portuguese Republic. Done at Brussels, 17 June 1991. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 185, 15. 7. 1988, p. 9. (2) OJ No L 99, 19. 4. 1991, p. 27.